Citation Nr: 1735090	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  07-24 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for Guillain-Barre syndrome, to include as due to a back disability.  

4.  Entitlement to an initial compensable disability rating for residuals of a boxer's fracture of the right 4th metacarpal.  

5.  Entitlement to an increased disability rating for right wrist ankylosis and osteoarthritis, status post fusion ("right wrist disability"), currently evaluated as 30 percent disabling from March 10, 2005; 100 percent disabling from November 7, 2006; 40 percent disabling from January 1, 2007; 100 percent disabling from June 2, 2011; and 40 percent disabling from August 1, 2011.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to October 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2005, October 2010, and January 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The case was most recently before the Board in May 2016.  At that time, the Board denied service connection for a right shoulder disability.  The Board also reopened previously denied claims of service connection for a back disability and for Guillain-Barre system.  The Board remanded those claims along with the claim of service connection for a right knee disability for additional development and consideration.

In November 2011, the Veteran testified before a Veterans Law Judge (VLJ) during a videoconference hearing regarding his increased ratings and TDIU claims.  In December 2015, the Veteran testified before a different VLJ during a videoconference hearing regarding his service connection claims.  

In May 2017, the Veteran was informed that the Veterans Law Judge (VLJ) who conducted the November 2011 hearing was no longer with the Board.  The Veteran was then informed that if no response was received within 30 days, the Board would assume that another hearing was not requested.  No response from the Veteran has been forthcoming.  As such, these Veteran's increased rating and TDIU claims have been reassigned to the undersigned VLJ, who conducted the December 2015 hearing.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  As such, the undersigned will now address all matters currently on appeal.  

The decision below addresses the right knee, back, and right 4th metacarpal claims.  The remaining claims are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran's right knee disability was not incurred in or otherwise related to service.   

2.  The Veteran's back disability was not incurred in or otherwise related to service.   

3.  For the entire appeal period, the Veteran's residuals of a boxer's fracture of the right 4th metacarpal has been manifested by arthritis causing limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  For the entire appeal period, the criteria for a 10 percent disability rating, but no higher, for residuals of a boxer's fracture of the right 4th metacarpal have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  To establish service connection, there must be sufficient evidence of: (1) the current existence of the disability for which service connection is being claimed; (2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

Right Knee Disability

At the December 2015 Board hearing, the Veteran recalled that he was fit for service, but then had right knee injuries during service while playing sports, lifting weights and other physical activities.  He stated that he never went to the hospital but it keeps bothering him in his civilian career.

At the outset, the Board finds sufficient evidence of a current disability.  VA examiners have diagnosed the Veteran with right knee contusion of the patella, right knee osteoarthritis, and gout.  See VA examinations dated April 2010 and June 2016.  These diagnoses are corroborated by the additional evidence of record, to include VA and private treatment records and the Veteran's Social Security Administration (SSA) file.  See, e.g., VA treatment record dated October 2013 (diagnosing the Veteran with arthritis and right knee effusion).  Accordingly, the Board finds that the current disability element of the claim has been met.  

Further, the Board finds competent evidence of two in-service injuries.  Specifically, the Veteran's service treatment records (STRs) indicate that he solicited treatment for a right knee contusion following a rugby game in February 1980.  Similarly, the Veteran sought treatment for a right knee injury incurred during a rugby game in May 1982.  These are consistent with the Veteran's recollection.  The Board finds that these reports and the Veteran's statements are sufficient evidence of in-service right knee injuries, such that the second in-service injury element of the claim has also been met.  

However, the Board does not find sufficient evidence of a nexus between the Veteran's in-service injuries and his current disabilities.  There are two medical opinions of record in this regard.

First, an April 2010 VA examiner opined that the Veteran's current right knee condition was not caused by or the result of the right knee condition diagnosed during service.  In doing so, the examiner noted that traumatic impact injuries to joints can cause future degenerative arthritic damage.  However, the Veteran's recent x-rays and MRI of the right knee did not show arthritis or degenerative joint disease.  Instead, contusion of the subcortical bone central aspect of the patella would arise from a recent injury, and not be related to remote trauma experienced during service in 1980.  While this opinion is not in favor of the claim and has some evidentiary value, the Board remanded the claim for another VA examination and opinion due to the deficiencies in the April 2010 opinion identified in the remand.

Pursuant to the Board's remand, the Veteran underwent another VA examination in June 2016.  The VA examiner, including in a September 2016 addendum, concluded that the Veteran's right knee disability was less likely than not incurred in or caused by his in-service injuries.  Here, the VA examiner noted that osteoarthritis was a condition attributed to aging, and gout is a condition associated with hyperuricemia.  In this case, the Veteran's STRs recorded no evidence of a chronic right knee condition during service, to include osteoarthritis or gout.  Instead, the Veteran was first diagnosed with osteoarthritis in April 2010, with a history of minimal arthritis of the right knee per an August 2009 x-ray.  Thus, although the Veteran registered right knee complaints during service, said complaints were consistent with acute and transitory conditions and did not stand as evidence or diagnoses of osteoarthritis or gout.  As the Veteran's right knee disabilities arose more than 20 years following his exit from service, his medical history was thus consistent with diagnoses as a result of events following his military service, including aging.   

The Board affords significant probative value to the June 2016 VA examiner's opinion, which is a similar conclusion to the April 2010 opinion with better historical accuracy.  The examiner accounted for the full scope of the Veteran's relevant medical history, including the in-service injuries, and for the nature of his current disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  In doing so, the examiner posited that the Veteran's disabilities are likely due to aging and nonservice-related trauma, given the nature and onset of his conditions. 

In consideration of this evidence, the Board finds that the Veteran's right knee disability was not incurred in or otherwise related to service.   

In reaching this conclusion, the Board has considered the Veteran's contention that his right knee symptoms are etiologically related to service.  However, the Board finds the VA examiner's opinion persuasive and of much more evidentiary value as the nexus issue in this case is a medically complex question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, a continuity of symptomatology of arthritis is not shown as it manifested many years after service and the examiner concluded it was of post-service onset and causation.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection for a right knee disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Back Disability

The Veteran has similar contentions regarding the back disability claim.  During his December 2015 hearing, the Veteran testified that he participated in weightlifting competitions during his time at Fort Carson.  The Veteran injured his back during one such competition, and self-treated the injury with Tylenol.  

The Board first finds sufficient evidence of a current disability.  The Veteran most recently underwent VA spine examination in June 2016, at which time he was diagnosed with spinal fusion.  Additionally, an October 2009 VA x-ray revealed a diagnostic impression of degenerative disc disease in the lower lumbar spine.  Said diagnoses are confirmed by the additional evidence of record, to include VA and private treatment records.  See, e.g., VA treatment records dated January 2013 and April 2013 (noting a history of degenerative disease of the lumbar spine).  Accordingly, the Board finds that the current disability element of the claim has been met.  

The Board finds the Veteran's testimony to be competent and credible evidence of the reported in-service injury.  First, a veteran is competent to report that which he perceives through the use of his senses, including events capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Further, the Veteran has established himself as a credible witness.  His statements regarding the injury are well-documented and consistent throughout the record, and the Veteran's STRs clearly establish his tendency to participate in athletics during service.  See August 2009 lay statement.  The Veteran's STRs additionally confirm his assignment to Fort Carson, and there is no evidence of record tending to refute the Veteran's testimony.  See, e.g., STRs dated October 1976 and June 1977.  Accordingly, the Board finds that the in-service injury element of the claim has also been met.  

However, similar to the right knee claim, the Board does not find sufficient evidence of a nexus in this case.  To that end, the June 2016 VA examiner opined that it was less likely than not that the Veteran's current back disability was incurred in or caused by his military service.  In doing so, the examiner noted that the Veteran's current degenerative arthritis is a condition attributed to aging.  Further, review of the Veteran's STRs indicated no evidence of a chronic back condition, to include a diagnosis of lumbar spine degenerative arthritis.  Although the Veteran attributed his disability to his in-service history of weight-lifting and other physical activities, this history was not supported by objective review of his medical records.  Instead, the Veteran's reported history was consistent with possible acute and transitory episodes of back strain caused by overuse that resolves itself, and not of degenerative arthritis.  

The VA examiner asserted that this contention was further supported by the Veteran's post-service medical records, which indicated periods without back complaints, and his work history of physical activity including plantation labor.  Thus, post-service medical records without back complaints establishes that the Veteran's duties and activities during service did not result in a chronic back condition.  Instead, the Veteran's records demonstrate a long history of physical activities following service, with more continuity to his current back complaints.  As such, the VA examiner concluded that the Veteran's disability was most likely the result of post-service events, to include aging.  

The Board affords significant probative value to the June 2016 VA examiner's opinion, which asserts a definitive nexus opinion as based upon a detailed rationale.  Said rationale engaged a complete review of the Veteran's relevant medical history, to include his in-service athletics, the onset and nature of his back pain, his employment history, and the nature of his current disability.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  

In consideration of this evidence, the Board finds that the Veteran's back disability was not incurred in or otherwise related to service.   

In reaching this conclusion, the Board has considered the Veteran's contention that his back symptoms are etiologically related to service.  However, the Board finds the VA examiner's opinion persuasive and of much more evidentiary value as the nexus issue in this case is a medically complex question.  See Jandreau, 492 F.3d at 1376-77.  Furthermore, a continuity of symptomatology of arthritis is not shown as it manifested many years after service and the examiner concluded it was of post-service onset and causation.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection for a back disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Increased Rating

The Board now turns to the Veteran's claim for entitlement to an initial compensable disability rating for residuals of a boxer's fracture of the right 4th metacarpal.  

The Board first notes that additional evidence was received subsequent to the most recent supplemental statement of the case (SSOC) issued in August 2016.  As the evidence is not pertinent to this claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Here, the Veteran's disability has been rated under Diagnostic Code 5299-5230.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated by analogy.  Id.  Thus in this case, the Veteran's disability has been rated by analogy under the criteria for Diagnostic Code 5230, which contemplates limitation of motion of the ring or little finger.  See 38 C.F.R. § 4.71a.  Specifically, this Diagnostic Code assigns a noncompensable disability rating for limitation of motion.

Additionally, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Code 5003.  Notably, when the limitation of motion is noncompensable, a rating of 10 percent is for application for limitation of motion, which can be shown by satisfactory evidence of painful motion.  Id.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Significantly, painful motion is entitled to at least the minimum compensable rating. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Turning to the evidence of record, private x-rays taken in March 2004 indicate severely reduced joint spaces in most of the intercarpal joints with sclerosis and radiolucent areas consistent with degenerative joint disease (DJD).  There were mild DJD changes in metacarpal joint 1.  

During VA examination in July 2005, the Veteran reported numbness of the fingers with overuse, and at night when sleeping.  As a result, the Veteran experienced some difficulty writing as secondary to the numbness, and took Naprosyn with some temporary relief.  SSA records dated June 2006 report a limited fingering capacity with regards to fine manipulation.  

The Veteran underwent additional VA examination in February 2009.  At that time, the Veteran's disability was classified as stable.  The VA examiner noted no overall decrease in hand strength or dexterity as due to the Veteran's disability.  Instead, the Veteran primarily developed painless locking of the index and long fingers of the right hand, which commonly occurred at night during sleep.  The Veteran needed to use his opposite hand to unlock those fingers when this occurred.  No history of flare-ups was reported.  During range of motion testing, the Veteran did not present with objective evidence of pain or with limitation of motion, even following repetitive motion.  Accompanying x-rays revealed visible asymptomatic depression of the right 4th metacarpal head at the MP joint, which was non-tender and did not affect range of motion or function.  As such, no significant effects on usual occupation or daily activities were reported at that time.  However, the Veteran reported ongoing treatment with medication.

The Veteran most recently underwent VA examination in May 2013 pursuant to the Board's December 2012 remand, and he was diagnosed with arthritis of the 4th and 5th fingers at that time.  During examination, the Veteran reported that he was unable to grasp with the fingers normally, and experienced flare-ups that impacted hand function.  During range of motion testing, the VA examiner noted limitation of motion or evidence of painful motion of the right ring and little fingers.  There was a gap between the fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips, with a gap of one inch or more.  Painful motion began at a gap of less than one inch.  No limitation of extension was observed.  However, additional limitation of motion was observed upon repetition.  As such, the Veteran indicated that he was unable to grasp with the fingers normally.  Further, the VA examiner reported less movement than normal, weakened movement, incoordination, pain on movement, deformity, and pain as the primary symptoms of the Veteran's disability.  Episodes of ankylosis were denied.  On the accompanying x-ray, the examiner noted that the Veteran's right hand was relatively useless for most activities.  An addendum opinion was obtained in August 2013.  At that time, the examiner noted numbness and decreased vibratory sensation of the right fingers, which limited the Veteran's ability to work.  

VA and private treatment records spanning April 2005 to February 2015 contain limited references to the Veteran's disability.  During this time, the Veteran most commonly reported numbness or tingling of the finger.  In November 2006, the Veteran underwent right wrist fusion.  At that time, a VA physician noted mild swelling in the fingers with minimally painful range of motion.  The following month, the Veteran did not present with finger swelling in the right hand.  In October 2007, the Veteran reported difficulty flexing his fourth finger.  Limited flexion was observed at that time.  X-rays taken in August 2008 revealed mild osteoarthritic changes throughout the interphalangeal joints, to include joint space loss and marginal osteophytosis of the interphalangeal joints, particularly the small finger PIP joint and the first CMC joint.  In September 2008, the Veteran reported that recent tingling of the fingertips had resolved.  In June 2011, the Veteran complained of weakness in the fingertips.  

First, the Board finds that a compensable rating is not warranted under Diagnostic Code 5230.  Any level of limitation of motion of a ring finger results in a noncompensable rating.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016) (there is no minimum compensable rating available for painful motion under Diagnostic Code 5230 for the ring and little finger).  Thus, even with consideration of 38 C.F.R. § 4.59 and Burton, a compensable rating is not warranted.

However, the Board finds that a disability rating of 10 percent is warranted for entire appeal period under Diagnostic Code 5003.  X-rays taken during the Veteran's May 2013 VA examination indicated arthritis of the right ring finger.  The arthritis appears to have been present since at least March 2004.  

Accompanying testing demonstrated that the Veteran experienced limitation of motion a result of his disability, to such an extent that his right hand was deemed "relatively useless" by the VA examiner.  Painful limitation of motion of the ring finger was recorded.  Although some of the evidence indicates that there may not have been limitation of motion always present, when reasonable doubt is resolve in the Veteran's favor, the Board finds that arthritis manifested by limitation of motion has been present throughout the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  For instance, the evidence from 2006 appears to show this.  Thus, even though the definitive evidence was not shown until the May 2013 VA examination, the effective date for an increased rating is predicated on when the increase in the level of disability can be ascertained and not necessarily the date the evidence is created.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015).

As such, a 10 percent rating is warranted for residuals of a boxer's fracture of the right 4th metacarpal.  An even higher rating is not warranted as there are no relevant provisions providing for a higher rating than that in this case.


ORDER

Service connection for a right knee disability is denied.  

Service connection for a back disability is denied.  

A disability rating of 10 percent, but no higher, for residuals of a boxer's fracture of the right 4th metacarpal is granted, subject to the regulations governing the award of monetary benefits.


REMAND

The Board finds that further development is warranted for the Veteran's remaining claims.  

Service Connection Claim

The Veteran is currently seeking entitlement to service connection for Guillain-Barre syndrome.  Here, the Veteran has presented both direct and secondary theories of entitlement.  See 38 C.F.R. § 3.310.  As such, a competent VA examination must address whether the Veteran's disability is etiologically related to service, or whether the disability was caused or aggravated by his claimed back disability.  

In this regard, the Board notes that the Veteran's back disability claim has been denied in the above opinion.  Thus, the Veteran's claim may only be substantiated on a direct basis.

To that end, the Veteran's disability was assessed during his June 2016 VA examination.  At that time, the VA examiner provided an opinion regarding the Veteran's secondary theory of entitlement, but did not address whether the Veteran's disability was directly linked to service.  On further consideration, the Board finds that a remand is now warranted for a VA examination to address the direct service connection theory.  

Briefly, the Board acknowledges that the June 2016 examiner determined that the Veteran's Guillain-Barre syndrome had resolved since its onset in September 2008.  However, service connection is warranted upon evidence that the claimed disability existed at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosis shortly before a claim is filed must be taken into consideration when determining if the requirement of a current disability has been met).  Thus, even in the absence of a current disability, the new VA examiner must provide an opinion as to the etiology of the September 2008 diagnosis.  

Increased Rating Claim

The Veteran's right wrist disability was most recently assessed during VA examination in May 2013.  Since that time, the United States Court of Appeals for Veterans Claims (Court) has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  As the May 2013 examination does not fully comply with the requirements of Correia and 38 C.F.R. § 4.59, a new examination is required with regard to the Veteran's wrist claim.  Such a remand also provides the opportunity for VA to obtain a current assessment of the Veteran's disability picture.

TDIU

Determination of the above-mentioned claims will directly impact the Veteran's TDIU claim, as well, such that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, this claim will also be remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination to assess the current nature and etiology of the claimed Guillain-Barre syndrome.  The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must indicate the following:

a.  Identify whether the Veteran demonstrated Guillain-Barre syndrome at any time during the pendency of this appeal (with special regard given to September 2008 VA treatment records).  

b.  If so, opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's Guillain-Barre syndrome began in service or is otherwise related to service.

A complete rationale should be provided for any opinion or conclusion expressed.  

2.  Schedule the Veteran for a new VA examination to assess the current severity of his right wrist disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving the Veteran's right wrist should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right wrist could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

Finally, the examiner should comment on the Veteran's ability to secure and follow substantially gainful employment based on his service-connected disability with consideration of his education and vocational background.

A complete rationale should be provided for any opinion or conclusion expressed.  

3.  Further readjudicate the remaining claims on appeal.  If the benefits sought remain denied, provide an SSOC to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


